DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2022 has been entered. Claims 1, 3, and 5-10 are currently pending. Claims 2 and 4 have been cancelled. Applicant’s amendments have overcome the objections to the drawings previously set forth in the Final Office Action mailed 03/15/2022. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Final Office Action mailed 03/15/2022. 

Allowable Subject Matter
Claims 1, 3, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 07/15/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a first continuous peripheral resistive portion disposed in a peripheral zone of the resistive layer, and surrounding the resistive pattern sets of the resistive layer, and a second continuous peripheral resistive portion disposed on the support layer of the at least one radiating element and surrounding the radiating element, wherein the second portion has shape and resistance characteristics that are substantially the same as shape and resistance characteristics of the first continuous peripheral resistive portion.
Kobus et al. (US 5170175 A) teaches a wire antenna capable of operating in at least one predetermined frequency band, comprising a plurality of superimposed layers, comprising at least one radiating element placed on a support layer, wherein the support layer is placed on a spacer substrate, and wherein the spacer substrate is placed on a reflector plane, comprising at least one resistive layer between the support layer of radiating elements and the spacer substrate, characterized in that the resistive layer has resistance values varying progressively between a central antenna point and an outer edge of the antenna, the resistive layer achieving a resistance gradient.
Capet et al. (WO 2015136121 A1) teaches the resistive layer comprises at least two sets of nested resistive patterns.

Claims 3 and 5-10 are dependent therefrom and are included in the allowable subject matter.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
07/21/2022